—Proceeding pursuant to CPLR article 78 to review a determination of the respondent dated September 13, 1995, which denied, without a hearing, the petitioner’s application for a pistol permit.
Cross motion by the respondent to dismiss the petition for failure to state a cause of action.
Upon the papers filed in support of the proceeding and the cross motion and the papers filed in opposition thereto, it is
Ordered that the cross motion is denied, without costs or disbursements; and it is further,
Adjudged that the determination is confirmed, and the petition is dismissed on the merits, without costs or disbursements.
The respondent satisfied the requirement set forth in Penal Law § 400.00 (4-a) that he state in writing the specific reasons for his denial of the petitioner’s application for a pistol permit.
We have reviewed the petitioner’s remaining contentions and conclude that they are without merit. Bracken, J. P., Miller, Joy, Hart and Krausman, JJ., concur.